UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-QSB ( X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 000-28181 ORANCOINC. (Exact name of registrant as specified in charter) Nevada 87-0574491 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 1981 East 4800 South Suite 100,Salt Lake City, Utah 84117 (Address of principal executive offices) (Zip Code) 801-272-9294 Registrant’s telephone number, including area code (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports),Yes [x ]No [] and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [ X ]No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date Class Outstanding as of May 9, 2008 CommonStock, $0.001 4,269,950 INDEX Page Number PART I. ITEM 1. Financial Statements (unaudited) 3 Balance Sheets March 31, 2008 and December 31, 2007 4 Statements of Operations For the three months ended March 31, 2008 and 2007 and the period September 16, 1977 to March 31, 2008 5 Statements of Cash Flows For the three months ended March 31, 2008 and 2007 and the period June 16, 1977to March 31, 2008 6 Notes to Financial Statements 7 ITEM 2. Plan of Operations 10 ITEM 3. Controls and Procedures 11 PART II ITEM 6. Exhibits and Reports on Form 8-K 12 Signatures 12 PART I - FINANCIAL INFORMATION ITEM 1.
